NOT FOR PUBLICATION

                             UNITED STATES DiSTRICT COURT
                                DISTRICT OF NEW JERSEY


MICHAEL WITTROCK,                                            Civil Action No. 17-8241 (JLL)

        Plaintiff,                                                      OPINION

        v.

COMMISSiONER OF SOCIAL SECURITY,

        Defend ant.


LINARES, Chief District Judge

       This matter comes before the Court upon the appeal of Plaintiff Michael Wittrock from the

final decision of the Commissioner of Social Security (“the Commissioner”) upholding the denial

by an administrative law judge (“the AU”) of Plaintiffs application for disability benefits tinder

Titles II and XVI of the Social Security Act. (ECF No. 1). The Court resolves this matter on the

pal-ties’ briefs and without oral argument pursuant to Local Civil Rule 9.1(f). For the following

reasons, the Court vacates the final decision of the Commissioner and remands this matter for

further proceedings that are consistent with this Opinion.

                                      I.      BACKGROUND

       The Court writes for the parties who are familiar with the facts and procedural history of

the case. The Court therefore specifically addresses in the discussion below only those facts

relevant to the issues raised on appeal.

                                II.        STANDARD OF REVIEW

       The Court must affirm the Commissioner’s decision if the AU’s findings of fact are

supported by substantial evidence, i.e., evidence that a reasonable mind might accept as adequate
to support a conclusion. See 42 U.S.C.      §   405(g); see also 1tee/r v. Bctrnhart, 326 f.3d 376, 379

(3d Cir. 2003) (stating the same): S’i’kes v. Ap/’l, 22$ F.3d 259, 262 (3d Cir. 2000) (same);

Schctudeck v. Comm ‘r of Soc. Sec. Athnin., 181 f.3d 429, 431 (3d Cir. 1999) (same). The Court

must be deferential to the inferences drawn by the ALl from the facts if those inferences, in turn,

are supported by substantial evidence. See Smith v. Cctllfano. 637 F.2d 96$, 970 (3d Cir. 1981);

see ctlso Ilctrtrctn/i’ i. Ap/’l, 181 f.3d 358, 360 (3d Cir. 1999) (stating that a court “will not set the

Commissioner’s decision aside if it is supported by substantial evidence, even if we would have

decided the factual inquiry differently”). “Substantial evidence means such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion,” and “[i]t is less than a

preponderance of the evidence but more than a mere scintilla.” Jones         ‘.   Bainhart. 364 F.3d 501,

503 (3d Cir. 2004) (citations and internal quotes omitted). Additionally, a disability must be

established by objective medical evidence.

        To this end, “[a]n individual’s statement as to pain or other symptoms shall not alone be

conclusive evidence of disability as defined in this section.” 42 U.S.C.      § 423(d)(5)(A). Instead,
a finding that one is disabled requires:

                [M]edical signs antI findings, established by medically acceptable
                clinical or laboratory diagnostic techniques, which show the
                existence of a medical impairment that results from anatomical,
                physiological, or psychological abnormalities which could
                reasonably be expected to produce the pain or other symptoms
                alleged and which, when considered with all evidence required to be
                furnished under this paragraph        would lead to a conclusion that
                                                    ...




                the individual is under a disability.

‘a.
       The factors to consider in determining how to weigh the evidence originating from a

medical source include: (I) the examining relationship; (2) the treatment relationship, which
includes the length, frequency, nature, and extent of the treatment; (3) the supportability of the

opinion; (4) its consistency with the record as a whole; and (5) the specialization ofthe individual

giving the opinion. See 20 C.F.R.          § 404.1527(c).
         The “substantial evidence standard is a deferential standard ofreview.” Jones, 3M F.3d at

503. The AU is required to “set forth the reasons for his decision,” and not merely make

conclusory and unexplained findings. Bw7lett v. Comm ‘r ofSoc. Sec. Admin., 220 F.3d 112, 119

(3d Cit 2000). However, if the Au’s decision is adequately explained and supported, then the

Court is not “empowered to weigh the evidence or substitute its conclusions for those of the fact-

finder.” McCrea i Comm ‘r ofSoc. Sec., 370 F.3d 357, 361 (3d Cir. 2004) (citation omitted). It

does not matter ifthis Court “acting de novo might have reached a different conclusion.” Monsour

Med. Or.     t   Heckler, 806 F.2d 1185, 1190—91 (3d Cir. 1986) (citation omitted). The AU is “not

require[d]   .   .   .   to use particular language or adhere to a particular format in conducting [the]

analysis,” but the AU must “ensure that there is sufficient development of the record and

explanation of findings to permit meaningful review.” Jones, 3M F.3d at 505.

                                               ilL    DISCUSSION

A.       The Five Step Process

         A claimant is eligible to collect benefits if among other things, he demonstrates that he is

disabled based on an “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period ofnot less than 12 months.” 42

U.S.C.   § 423(dXl)(A).          A person is disabled only if the physical or mental impainnents “are of

such severity that he is not only unable to do his previous work, but cannot, considering his age,

education, and work experience, engage in any other kind of substantial gainful work which exists




                                                        3
in the national economy.” 42 U.S.C.       §   423(d)(2)(A).

        The “five step sequential evalciation for determining whether a claimant is under a

disability, as set forth in 20 C.F.R.   § 404.1520” is explained as follows:
                In step one, the Commissioner must determine whether the claimant
                is currently engaging in substantial gainful activity. 20 C.F.R. §
                404.1 520(a). If a claimant is found to be engaged in substantial
                activity, the disability claim will be denied. In step two, the
                Commissioner must determine whether the claimant is suffering
                from a severe impairment. 20 C.F.R. § 404.1520(c). If the claimant
                fails to show that her impairments are “severe,” she is ineligible for
                disability benefits.

                In step three, the Commissioner compares the medical evidence of
                the claimant’s impairment to a list of impairments presumed severe
                enough to preclude any gainful work. 20 C.f.R. § 404.1520(d). If
                a claimant does not suffer from a listed impairment or its equivalent,
                the analysis proceeds to steps four and five.

                Step four requires the AU to consider whether the claimant retains
                the residual fctnctional capacity [(“the RFC”)] to perform her past
                relevant work. 20 C.F.R. § 404. 1520(d). The claimant bears the
                burden of demonstrating an inability to return to her past relevant
                work.

               If the claimant is unable to resume her former occupation, the
               evaluation moves to the final step. At this stage, the burden of
               prodciction shifts to the Commissioner, who must demonstrate the
               claimant is capable of performing other available work in order to
               deny a claim of disability. 20 C.F.R. § 404.1520(0. The AU must
               show there are other jobs existing in significant numbers in the
               national economy which the claimant can perform, consistent with
               her medical impairments, age, education, past work experience, and
               residual functional capacity. The AU must analyze the cumulative
               effect of all the claimant’s impairments in determining whether she
               is capable of performing work and is not disabled.

Burnett, 220 f.3d at 11 8—i 9 (citations omitted).

        “The claimant bears the burden of proof for steps one, two, and fotir of this test. The




                                                      4
Commissioner bears the burden of proof for the last step.” Sykes, 22$ F.3d at 263. Neither party

bears the burden of proof at step three. See Id. at 263 n.2.

B.         Step Three

           At the second step of the sequential evaluation in this case, the AU concluded that Plaintiff

suffered from the following severe impairments: (1) major joint dysfunction in the shoulder; (2)

degenerative disc disease; and (3) obesity. (ECF No. 5 (“R.”) at 61). In the subsequent steps of

the sequential analysis, the AU was required to address Plaintiffs impairments that were at that

point deemed to be severe. See 20 C.F.R.                      § 404.1545(a)(2) (requiring the AU to assess all
impairments, whether they are found to be severe or not severe). However, Plaintiff argues that

the AU failed to meaningfully consider his obesity impairment, either alone or in conjunction with

his other severe impairments, in assessing his ability to engage in gainful employment in the third

step of the sequential analysis.              (ECF No. 11 at; 18—24).’         The Court agrees with Plaintiffs

argument on this issue.

           Because the AU concluded at the second step that Plaintiffs obesity was indeed a severe

impairment, the AU should have provided analysis of that impairment in the third step and should

have macIc some assessment of that impairment in the subsequent analysis. See Esterty v. Comm ‘r

of Soc. Sec., No. 13-2954, 2014 WU 2931647, at *7 (D.N.J. June 30, 2014) (remanding a Social

Security matter because the AU “failed to include any discussion of Plaintiffs obesity impairment

•      [a]lthough the AU found at step two that Plaintiffs obesity was a severe impairment,” and

noting that “where, as here, the AU finds at step two that obesity is a severe impairment, the SSA

instructs ALJs to analyze obesity         .   .   .   at step three”). In this case, the AU failed to engage in any

meaningful review of Plaintiffs obesity.



    The record shows that Plaintiff was about six feet tall and his weight fluctuated between approximately 250 to
     300 pounds during the relevant time period. (See, e.g., R. at 22 23, 302, 416, 515, 1079).



                                                                5
       The only reference the AU makes to PlaintifFs obesity is at step two of the sequential

analysis when the AU stated that “[a]ny functional limitations resulting from the claimant’s

obesity were considered in the [RFC] assessment.” (R. at 20). However, such a conclusory

statement is insufficient to permit this Court to perform a meaningful review of the AU’s obesity

findings. See Weston   1’.   Comm ‘r of Soc. Sec., No. 17-6028, 2019 WL 625559, at 5 (D.N.J. Feb.

13, 2019) (finding same); Rodriguez v. Comm ‘r of Soc. Sec., No. 17-9429, 2019 WL 397983, at

*4 (D.N.J. Jan. 30, 2019) (rejecting obesity analysis where “[t]he ALl did not engage in a

discussion of the evidence concerning Plaintif s obesity nor did he explain how Plaintiffs obesity

factored into his conclusions.”).

       Besides the above statement at the second step, the ALl made no further mention at all of

Plaintiffs severe obesity impairment in the subsequent steps of the seciuential evaluation process.

Furthermore, the AU provided no analysis of Social Security Ruling O2-lp, which is designed to

offer guidance to an AU—and which an AU is required to consult——when assessing the effect of

a severe obesity impairment upon a plaintifFs ability to work. See Cooper v. Comm ‘r ofSoc. Sec.,

26$ F. App’x 152, 156 (3d Cir. 2008) (stating that an ALl should consult and refer to Social

Security Ruling O2-lp when a plaintiff makes a specific request for consideration of obesity in

conjunction with the other impairments that are claimed).


       The Court cannot      colTect   this error by independently analyzing Plaintiffs medical history

even if the Court were so inclined, as the Court is absolutely barred from attempting to do so. See

Jones, 364 F.3d at 505 (holding that the AU must provide an explanation of the findings in order

to permit a meaningful review by a district court) (emphasis added); Lloyd v. Barnhart, 47 F.

App’x 135, 137—38 (3d Cir. 2002) (holding that “the District Court has no fact-finding role in

reviewing social security disability cases”).       Rather, the ALl’s error as to the assessment of




                                                      6
Plaintiffs severe obesity impairment can only be remedied on remand by the AU. See Austin v.

Comm’r of Soc. Sec., No. 16-1462. 201$ WL 878525. at *6 (D.N.J. Feb. 14, 201$) (holding that

the AU erred in ibiling to set forth an analysis of the plaintills severe obesity impairment in

conjunction with the claimant’s other severe impairments, and as a result the District Court was

unable to provide a meaningful review).

          As explained by the Third Circuit Court of Appeals,

                        [A]n AU must meaningfully consider the effect of a
                 claimant’s obesity, individually and in combination with [his or] her
                 impairments, on [his or] her workplace function at step three and at
                 every subsequent step.

                             absent analysis of the cumulative impact of [a plaintiff s]
                 obesity and other impairments on [his or] her functional capabilities,
                 we are at a loss in our reviewing function.

Diaz v.   Comm   ‘r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009); see also Id. at 504 n.3 (collecting

cases reaching a similar conclusion).

          In view of this clear guidance by the Third Circuit Court of Appeals, the Court remands

this matter for a fuller assessment in the third step of the sequential analysis of Plaintiffs obesity

on its own and in conjctnction with the other severe impairments found by the AU.          c: Mason i.
Co/yin, No. 15-1861. 2015 WL 673910$. at *4 (D.N.J. Nov. 3, 2015) (affirming an AU’s

assessment of the plaintiffs obesity in combination with the plaintiffs other severe impairments,

because the AU frilly explained how obesity could impact the other impairments and thereby

provided a sufficient discussion to enable meaningful judicial review); 01/ic v.       Comm   ‘r ofSoc.

Sec., No. 13-3297, 2014 WU 1272180, at *5_7 (D.\.J. Mar. 26, 2014) (affirming an AU’s

assessment of the plaintiffis obesity in combination with the plaintifrs other impairments, because

the AU explicitly provided several examples from the record that demonstrated that the plaintiffs




                                                    7
obesity did not prevent the performance of light work). On remand, the AU “should consider

[Plaintiffs] physical   .   .   .   especially with regard to his obesity.” Cooper, 268 F. App’x at 1 56.

C.     Subsequent Steps

       This Court also notes that on remand, once the AU has properly analyzed Plaintiffs severe

obesity impairment at the third step of the sequential analysis, the AU must also reassess

Plaintiffs ability to work in the fourth step and the fifth step. See Rodriguez, 2019 WL 397983,

at *4 (remanding a Social Security matter because even though the AU held at step two that the

plaintiff suffered from a severe obesity impairment, “the AU’s analysis at step five does not

contain any mention of Plaintiffs obesity”); Stcmdowsld v. Co/un, No. 13-5663, 2015 WU 404659,

at *12_13 (D.N.J. Jan. 29, 2015) (remanding a Social Security matter because the AU “barely

discussed” the plaintiffs severe impairment of obesity, and “the AU’s residual functional capacity

determination is silent on obesity”); see also Giffbrd v. Barnhctrt, 129 F. App’x 704, 707 (3d Cir.

2005) (affirming the AU’s decision to deny an application for benefits because,                 among other


things, the AU actually considered the plaintiffs obesity in combination with her other

impairments and concluded that the plaintiffs obesity did not eliminate the RFC based on the

medical evidence offered). On remand, the AU should be certain to specifically address Plaintiffs

severe obesity impairment in the fourth step and the fifth step of the analysis.

       Furthermore, because the Court has determined that the AU                       improperly assessed

Plaintiffs obesity impairment subsequent to step two, an entirely new sequential evaluation

concerning whether Plaintiff is disabled is necessary upon remand. Thus, the Court will not

address Plaintiffs remaining substantive challenges, because the AUJ should necessarily address

them upon remand. See lieu/lan v. Comm ‘r of Soc. Sec., No. 16-3 13, 2018 WL 6617841, at *4

(D.N.J. Dec. 18, 2018) (holding the same in finding that a remand was appropriate because the




                                                           8
AU failed to properly consider the plaintiffs severe obesity impairment at the third step and the

fifth step, and thus the Court “need not consider Plaintiffs other arguments at this juncture”); see

alsoLciwience v. Co/via, No. 15-2851, 2016 WL 1644622, at *10 (D.N.J.      Apr.   26. 2016) (holding

the same in finding that a remand was appropriate because the AU failed to properly consider one

of the claimant’s disabilities, and thus the AU woufd be required to engage in an entirely new

evaluation concerning the claimant’s other alleged severe disabilities).

                                     IV.     CONCLUSION

       for the foregoing reasons, the Court remands the matter to the AU for further proceedings

that are consistent with this Opinion. The Court will issue an appropriate Order.



Dated: March    /20l9.




                                                     Q1ief Judue. United States District Court
                                                     /




                                                 9
